NUMBER 13-13-00535-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

ARLENE LAURELES,                                                           Appellant,


                                           v.


STATE OF TEXAS,                                                            Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Longoria
             Memorandum Opinion by Justice Longoria
      By one issue, appellant Arlene Laureles challenges the trial court’s order

continuing her on community supervision and modifying the conditions of it to require her

to spend a term in a Substance Abuse Felony Punishment Facility (SAFPF). We dismiss
for want of jurisdiction.

                                        I. BACKGROUND

       The Corpus Christi police pulled over appellant’s car after witnessing her cross the

yellow line several times. Appellant had a strong smell of alcohol on her breath and

slurred speech. Appellant failed several field sobriety tests. The officers placed her under

arrest. At the detention facility, a pat-down search of appellant’s person disclosed a “white

powdery substance” in a plastic baggie that later tested as cocaine, and which weighed

.57 grams. Appellant also consented to a breathalyzer test, which found that appellant’s

blood alcohol level was almost three times the legal limit.

       Appellant originally agreed to participate in the Nueces County “Divert Court”

program for a year to resolve her possession case, but was terminated from the program

for non-compliance with its conditions. The State indicted appellant for possession of

less than one gram of cocaine, a state jail felony. See TEX. HEALTH & SAFETY CODE ANN.

§ 481.115(a), (b) (West, Westlaw through 3d C.S. 2013). Pursuant to a plea bargain,

appellant pleaded guilty, judicially confessed to committing the offense, and stipulated to

the evidence supporting the plea. Following the terms of the agreement, the trial court

placed appellant on deferred adjudication community supervision for a term of two years.

The State later filed a motion to adjudicate, alleging that appellant had violated the terms

of her community supervision by twice committing the offense of driving while intoxicated.

See TEX. PENAL CODE ANN. § 49.04 (West, Westlaw through 3d C.S. 2013). Appellant

pleaded true to both allegations. The trial court continued appellant on community

supervision but modified its conditions to require appellant to enter a SAFPF. The trial

court certified that this was not a plea-bargain case and that appellant had the right of



                                             2
appeal. This appeal followed, in which appellant argues in a single issue that requiring

her to enter a SAFPF as a condition of her supervision was cruel and unusual punishment

in violation of the Eighth Amendment because she had minor children under her care.

See U.S. CONST. amend. VIII.

                                        II. JURISDICTION

       As a threshold issue, the State challenges our jurisdiction over this appeal. See

Yarbrough v. State, 57 S.W.3d 611, 615 (Tex. App.—Texarkana 2001, pet. ref’d)

(observing that an appellate court has an obligation to determine its own jurisdiction). The

State argues that we should dismiss this appeal because we have no jurisdiction to

consider a direct appeal from an order modifying the terms of community supervision.

       We agree with the State. The Texas Court of Criminal Appeals has affirmatively

held that “[t]here is no legislative authority for entertaining a direct appeal from an order

modifying the conditions of community supervision.” Davis v. State, 195 S.W.3d 708, 710

(Tex. Crim. App. 2006); Basaluda v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).

Therefore, we conclude that we have no jurisdiction over appellant’s appeal from the

order continuing her on community supervision and modifying its terms. See Davis, 195
S.W.3d at 710; Basaluda, 558 S.W.2d at 5; see also Kerwin v. State, No. 13-09-00097-

CR, 2009 WL 4695388, at *1 (Tex. App.—Corpus Christi Dec. 10, 2009, no pet.) (mem.

op., not designated for publication) (reaching the same result in a case where appellant’s

counsel filed an Anders brief in an appeal of an order modifying the conditions of

appellant’s supervision to require him to enter a SAFPF).




                                             3
                                              III. CONCLUSION

            We dismiss the appeal for want of jurisdiction.1




                                                         NORA L. LONGORIA
                                                         Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of April, 2014.




       1 We note that appellant characterized this proceeding as a direct appeal and did not file a writ of

habeas corpus with the trial court seeking relief from the modified community supervision order. See TEX.
CODE CRIM. PROC. art. 11.072 (West, Westlaw through 3d C.S. 2013) (establishing procedures in a writ of
habeas corpus in a felony or misdemeanor case where the applicant seeks relief from an order ordering
community supervision).

                                                    4